               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:       THE HONORABLE MARK A. BARNETT, JUDGE

                                                           )
HYUNDAI HEAVY INDUSTRIES CO., LTD.,                        )
                                                           )
                                    Plaintiff,             )
                                                           )
       and                                                 )
                                                           )
HYOSUNG CORPORATION AND ILJIN                              )
ELECTRIC CO., LTD.,                                        )
                                                           )
                       Consolidated Plaintiffs,            )
                                                           )
       v.                                                  )    Consol. Ct. No. 18-00066
                                                           )
UNITED STATES,                                             )
                                                           )
                                    Defendant,             )
                                                           )
       and                                                 )
                                                           )
ABB INC.,                                                  )
                                                           )
                            Defendant-Intervenor.          )
                                                           )


                             MOTION TO AMEND CAPTION

       On behalf of Defendant-Intervenor ABB Inc. and pursuant to Rule 7 of the Rules of the

United States Court of International Trade, we respectfully request that this Court amend the

caption in the above-referenced civil action, to reflect changes in the status of the Defendant-

Intervenor.

       Specifically, Defendant-Intervenor requests the following amendment to the caption:

       1.     Change the name "ABB Inc." to "ABB Enterprise Software Inc."
          For the foregoing reasons, it is respectfully requested that this Court grant this Motion

and issue an order amending the caption of the subject appeal. A proposed order is attached

hereto.

                                               Respectfully submitted,


                                               /s/ Melissa M. Brewer____
                                               R. ALAN LUBERDA
                                               DAVID C. SMITH
                                               MELISSA M. BREWER
                                               KELLEY DRYE & WARREN LLP
                                               3050 K Street, NW, Suite 400
                                               Washington, DC 20007
                                               (202) 342-8400

                                               Counsel for Defendant-Intervenor

Dated: November 2, 2020
              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:      THE HONORABLE MARK A. BARNETT, JUDGE

                                                        )
HYUNDAI HEAVY INDUSTRIES CO., LTD.,                     )
                                                        )
                                  Plaintiff,            )
                                                        )
      and                                               )
                                                        )
HYOSUNG CORPORATION AND ILJIN                           )
ELECTRIC CO., LTD.,                                     )
                                                        )
                     Consolidated Plaintiffs,           )
                                                        )
      v.                                                )     Consol. Ct. No. 18-00066
                                                        )
UNITED STATES,                                          )
                                                        )
                                  Defendant,            )
                                                        )
      and                                               )
                                                        )
ABB INC.,                                               )
                                                        )
                          Defendant-Intervenor.         )
                                                        )


                                         ORDER

      Upon consideration of Defendant-Intervenor’s Motion to Amend Caption, it is hereby

ORDERED, that the Motion to Amend Caption is GRANTED


                                          ___________________________________
                                                  MARK A. BARNETT

Dated: ______________________, 2020
       New York, New York
